DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19, 21-41, and 43-44 in the reply filed on January 31st, 2022 is acknowledged.
Claims 20, 42, 45, and 46 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31st, 2022.
Status of Claims
Claims 1-19, 21-41, and 43-44 are pending and currently under consideration for patentability.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 23, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13, 15, 19, 40-41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable Askem (USPGPUB 2018/0140753 A1) in view of Munro (USPGPUB 2019/0000677 A1).
In regard to claim 1, Askem teaches a wound care device comprising:
 a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (absorbent layer, 450) (paragraph 081), wherein said wound contact surface is comprised primarily of hydrophobic 
However, Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.
Munro teaches a composition for application to a wound (abstract) comprising: said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive similar to that disclosed by Munro in order to optimize moisture vapor transmission rate, as suggested by Munro in paragraph [042].

Regarding Claim 2 Askem in view of Munro teaches the device of claim 1. Askem fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said layer of aperture (apertures, 102) (figure 1A-J) silicone adhesive is a trilaminate (paragraph 0142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums as suggested by Munro in paragraph [0142]. 

Claim 3 Askem in view of Munro teaches the device of claim 2.  Askem fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said trilaminate is comprised of a layer of skin contact silicone, a polyurethane material, and a pressure sensitive acrylic material (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums as suggested by Munro in paragraph [0142]. 
 
Regarding Claim 4 Askem in view of Munro teaches the device of claim 1. Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.  Munro teaches a device wherein said layer of apertured silicone (paragraph 0142) adhesive includes apertures (102) having a size in the range from about 0.1mm to about 7mm (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, in order to optimize fluid absorption and wound breathability.

Claim 5 Askem in view of Munro teaches the device of claim 1. Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive. Munro teaches a device, wherein said layer of apertured (102) silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent (paragraph 081). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In addition, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro in order to optimize fluid absorption and wound breathability.

Regarding Claim 13 Askem in view of Munro teaches the device of claim 1. Askem teaches a wound care device wherein said hydrophobic fiber is polyester fiber (paragraph 048).

Regarding Claim 15 Askem in view of Munro teaches the device of claim 1. Askem teaches a wound care device wherein said device further comprises an elastomeric fiber (paragraph 048: Polyester is elastomeric).

Claim 19 Askem in view of Munro teaches the device of claim 1. Askem fails to teach fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive. Munro teaches a device wherein the single layer of fabric and the layer of apertured silicone adhesive (abstract) have approximately the same length and width (figure 1(a, g, i)). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive similar to that disclosed by Munro in order to optimize moisture vapor transmission rate (paragraph 042).
In regard to Claim 40, Askem teaches a wound care device comprising:
 a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (absorbent layer, 450) (paragraph 081) , 
wherein said wound contact surface is comprised primarily of hydrophobic fiber (paragraph 038: layers can comprise polyester which is hydrophobic)  and said wound fluid reservoir surface is comprised primarily of hydrophilic fiber (paragraph 0079), said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit fabric construction (figure 2A-2C) (paragraph 038); 
(b) optionally, a first hot melt adhesive layer (paragraph 071) ; (c) a fluid retentive layer (450); (e) optionally, an occlusive film layer (paragraph 036);
and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0079).
However, Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.
Munro teaches a composition for application to a wound (abstract) comprising: said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of 

Regarding Claim 41 Askem in view of Munro teaches the device of claim 40.  Askem fails to teach a device wherein all the layers are the same length and width.  Munro teaches a device wherein all layers of the wound care device have approximately the same length and width (figure 1(A, G and I). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of Askem so that the layers all have the same length and width similar to Munro, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of Askem so that the layers all have the same length and width similar to Munro, to keep fluid flow from obstruction when absorbed.

Regarding Claim 43 Askem in view of Munro teaches the device of claim 40.  Askem teaches a device, wherein said fluid retentive layer (450) is selected from the group consisting of foams, textile materials, alginates, superabsorbent polymers (Paragraph 081), gels, and combinations or mixtures thereof.

In regard to Claim 44, Askem teaches a wound care device comprising:
 a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (absorbent layer, 450) (paragraph 081) , 

and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0079).
However, Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.  Munro teaches a composition for application to a wound (abstract) comprising: said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive similar to that disclosed by Munro in order to optimize moisture vapor transmission rate (paragraph 042).
 
Claims 6-12, 14, 16-18, 21-28, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable Askem (USPGPUB 2018/0140753 A1) in view of Munro (USPGPUB 2019/0000677 A1) as applied to claim 1 above, in further view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 6 Askem in view of Munro teaches the device of claim 1. Askem and Munro fail to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device having a topically applied silver-based antimicrobial finish (abstract) wherein at least said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to 

Regarding Claim 7 Askem in view of Munro and Canada teaches the device of claim 6. Askem and Munro fail to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device, wherein said at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles (paragraph 008), silver salts (paragraph 005), silver glass (paragraph 040), and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002). 

 Regarding Claim 8 Askem in view of Munro and Canada teaches the device of claim 7. Askem and Munro fail to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is selected from the group consisting of silver zirconium phosphate (paragraph 040), silver calcium phosphate, silver zeolite, and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).

Regarding Claim 9 Askem in view of Munro and Canada teaches the device of claim 8. Askem and Munro fail to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is silver zirconium phosphate (paragraph 040). Therefore, it 

Regarding Claim 10 Askem in view of Munro and Canada teaches the device of claim 6.  Askem and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device, wherein said composition further comprises a binding agent selected from the group consisting of polyurethane binders, acrylic binders, and mixtures thereof (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  

Regarding Claim 11 Askem in view of Munro and Canada teaches the device of claim 10.  Askem and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device, wherein said binding agent is a polyurethane-based material (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  

Regarding Claim 12 Askem in view of Munro and Canada teaches the device of claim 6. Askem and Munro fail to teach a device that is non-electrically conductive.  Canada teaches a device, wherein 

Regarding Claim 14 Askem in view of Munro and Canada teaches the device of claim 1. Askem and Munro fail to teach a device with polyamide fiber.  Canada teaches a device wherein said hydrophilic fiber is polyamide fiber (paragraph 010). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Askem in view of Munro to apply such specific microbicides on the surfaces of fabrics (Canada, Paragraph 010).

Regarding Claim 16 Askem in view of Munro and Canada teaches the device of claim 6. Askem and Munro fail to teach a device that contain a silver ion-containing compound in the reservoir.  Canada teaches wherein said wound contact and said fluid reservoir surfaces are coated with a composition comprising at least one silver ion-containing compound (paragraph 013). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 

 Regarding Claim 17 Askem in view of Munro teaches the device of claim 6. Askem and Munro fail to teach a device with antimicrobial efficacy.  Canada teaches a device wherein said wound care device exhibits antimicrobial efficacy (paragraph 001). Therefore, it would have been obvious to a 

Regarding Claim 18 Askem in view of Munro and Canada teaches the device of claim 12. Askem and Munro fail to teach a device that is non-electrically conductive. Canada teaches a device wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).

Regarding Claim 21, Askem teaches a wound care device comprising: a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (450) (paragraph 081), wherein said wound contact surface is comprised primarily of polyester fiber (paragraph 038) wherein said polyester are intermeshed together in a jersey knit construction (figure 2A-2C), and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0079).
However, Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.
Munro teaches a composition for application to a wound (abstract) comprising: said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture 
Further, Askem and Munro are silent in regard to the fluid reservoir surface being comprised primarily of nylon fiber.
Canada teaches a wound care device comprising woven nylon fibers (paragraph 009). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid reservoir of Askem in view of Munro to include nylon fibers similar to that disclosed by Canada to provide a very low release of silver. (Canada, Paragraph 009).

In regard to Claim 22, Askem teaches a wound care device comprising:
 a single layer of fabric having a wound contact surface and a wound fluid reservoir surface (absorbent layer, 450) (paragraph 081) , 
wherein said wound contact surface is comprised primarily of hydrophobic fiber (paragraph 038: layers can comprise polyester which is hydrophobic)  and said wound fluid reservoir surface is comprised primarily of hydrophilic fiber (paragraph 0079), said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit fabric construction (figure 2A-2C) (paragraph 038); 
and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0079).
However, Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive.
Munro teaches a composition for application to a wound (abstract) comprising: said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 047). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture 
Further, Askem and Munro are silent in regard to the wound contact surface being coated with a composition comprising at least one silver ion-containing compound.
Canada teaches a wound contact surface is coated with a composition comprising at least one silver ion-containing compound (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).

Regarding Claim 23 Askem in view of Munro and Canada teaches the device of claim 22. Askem and Munro fail to teach a device that is non-electrically conductive.  Canada teaches a device wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).

Regarding Claim 24 Askem in view of Munro and Canada teaches the device of claim 22.  Askem teaches  wherein said hydrophobic fiber is polyester fiber (paragraph 010).
Regarding Claim 25 Askem in view of Munro and Canada teaches the device of claim 24. Askem, and Munro fail to teach a device wherein said polyester fiber is polyethylene terephthalate. Canada teaches a device wherein said polyester fiber is polyethylene terephthalate (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Askem in view of Munro to include a polyamide 

Regarding Claim 26 Askem in view of Munro and Canada teaches the device of claim 22. Askem and Munro fail to teach a device with polyamide fiber.  Canada teaches a device wherein said hydrophilic fiber is polyamide fiber (paragraph 010). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Askem in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).

Regarding Claim 27 Askem in view of Munro and Canada teaches the device of claim 26. Askem and Munro fail to teach a device with polyamide fiber.  Canada teaches a device wherein said polyamide fiber is nylon (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Askem in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).

Regarding Claim 28 Askem in view of Munro and Canada teaches the device of claim 27. Askem and Munro fail to teach a device with polyamide fiber.  Canada teaches a device wherein said nylon is nylon 6 (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Askem in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).

Regarding Claim 31 Askem in view of Munro and Canada teaches the device of claim 22. Askem and Munro fail to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles (paragraph 008), silver salts (paragraph 005), silver glass (paragraph 040), and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a silver ion containing compound similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 

Regarding Claim 32 Askem in view of Munro and Canada teaches the device of claim 31. Askem and Munro fail to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said silver ion exchange material is selected from the group consisting of silver zirconium phosphate (paragraph 040), silver calcium phosphate, silver zeolite, and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a silver ion containing compound similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 

Regarding Claim 33 Askem in view of Munro and Canada teaches the device of claim 32. Askem and Munro fail to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said silver ion exchange material is silver zirconium phosphate (paragraph 040). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a 

Regarding Claim 34 Askem in view of Munro and Canada teaches the device of claim 22.  Askem fails to teach a device with a binding agent.  Munro teaches a device wherein said composition further comprises a binding agent (paragraph 030) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a binding agent similar to that disclosed by Canada so that the device adheres to the skin (Munro, paragraph 030).  

Regarding Claim 35 Askem in view of Munro and Canada teaches the device of claim 34.  Askem fails to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device wherein said binding agent is a polyurethane-based material (paragraph 030). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem in view of Munro to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  

Regarding Claim 36 Askem in view of Munro and Canada teaches the device of claim 22. Askem fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device, wherein said layer of apertured silicone adhesive is a trilaminate (Paragraph 0142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums (paragraph 0142).

Regarding Claim 37 Askem in view of Munro and Canada teaches the device of claim 36.  Askem fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said trilaminate is comprised of a layer of skin contact silicone, a polyurethane material, and a pressure sensitive acrylic material (paragraph 0142) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums (paragraph 0142).

Regarding Claim 38 Askem in view of Munro and Canada teaches the device of claim 22.  Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive. Munro teaches a device wherein said layer of apertured silicone (paragraph 0142) adhesive includes apertures (102) having a size in the range from about 0.1mm to about 7mm (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, since it has been held that change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In addition, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro in order to optimize fluid absorption. 

Regarding Claim 39 Askem in view of Munro and Canada teaches the device of claim 22.  Askem fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive. Munro teaches a device, wherein said layer of apertured (102) silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent (paragraph 081). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and it has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In addition, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Askem to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro in order to optimize fluid absorption. 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable Askem (USPGPUB 2018/0140753 A1) in view of Munro (USPGPUB 2019/0000677 A1) and Canada (USPGPUB 2005/0037680 A1) as applied to claim 22 above, in further view of Gunn (USPGPUB 2010/0055157 A1).
Regarding Claim 29 Askem in view of Munro and Canada teaches the device of claim 22. Askem, Munro, and Canada fail to teach a device with specific elastomeric fiber.  Gunn teaches a  wound care device wherein said device further comprises an elastomeric fiber (paragraph 065). Therefore, it would 

Regarding Claim 30 Askem in view of Munro, Canada and Gunn teaches the device of claim 29. Askem, Munro, and Canada fail to teach a device with specific elastomeric fiber.  Gunn teaches wherein said elastomeric fiber is spandex (paragraph 065). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound care device of Askem in view of Munro and Canada to include an elastomeric fiber similar to that disclosed by Gunn in order to maintain a stretch of 700-800% before failure (Gunn, Paragraph 065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20060079640 A1, US 20150182677 A1, US 9433711 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.


/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781